Citation Nr: 1644792	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  07-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for left ankle sprain from March 4, 2005, and in excess of 10 percent from January 1, 2009.  

2.  Entitlement to a compensable disability rating for residuals, fractured left tibia.  

3.  Entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321 (2015) for left ankle sprain.  

4.  Entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321 (2015) for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1990 and from January 1992 to March 2005, with additional periods of reserve service.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Houston, Texas.  

These matters were previously remanded by the Board in March 2010 and April 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Significantly, the United States Court of Appeals for Veterans' Claims (Court) has recently held that 38 C.F.R. § 4.59 (2015) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  

In accordance with the most recent Board remand in April 2011, VA conducted additional development regarding the Veteran's claims on appeal, including obtaining updated VA treatment records, attempting to obtain the Veteran's past employment information, and affording the Veteran VA examinations regarding his service-connected left ankle, left tibia, and lumbar spine.  Notably, a review of the evidence of record reveals that these prior VA examinations regarding the Veteran's service-connected musculoskeletal disabilities conducted in June 2015 and January 2016 fail to fully comply with the Court's holding in Correia.  As such, remand is required to obtain adequate examinations.  See id.; see also Barr, 21 Vet. App. 303.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for current VA examinations to determine the severity, manifestations, and effects of his service-connected left ankle, left tibia, and lumbar spine disabilities.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's service-connected left ankle, left tibia, and lumbar spine disabilities.  

2.  Thereafter, review the resulting examination report to ensure its adequacy with above directive and the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  If the resulting examination is inadequate for any reason, return the matter to the VA examiner for corrective action.  

3.  Readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




